


Exhibit 10.2


KEY EMPLOYEE AGREEMENT


This Key Employee Agreement (the "Agreement") is made and entered into effective
as of November 1, 2012 by and between PAREXEL International Corporation
(including its subsidiaries and affiliates, the "Company"), and Joseph C.
Avellone ("Employee").


Whereas, Employee acknowledges that, as a result of his senior position with the
Company, he has and/or will have access to strategic business information and
other Confidential Information as that term is defined in this Agreement; and


Whereas, Employee acknowledges that the Company is engaged in a business that is
highly competitive worldwide and that competition by Employee in that business
or solicitation of business relations in competition with the Company during his
employment and after his employment terminates would necessarily involve
Employee's use of the Company's Confidential Information to which Employee was
given access as an employee of the Company and would otherwise constitute unfair
competition and would severely injure the Company.


Whereas, Employee acknowledges and agrees that, by virtue of Employee's senior
position and responsibilities with the Company, Employee has access to the
Company's current, former and prospective customers, clients, suppliers and/or
business relations, including Confidential Information relating to such
customers, clients, suppliers and/or business relations, and has generated
goodwill belonging to the Company with such customers, clients, suppliers and/or
business relations which would cause great and irreparable harm to the Company
if used on behalf of any other person or entity.
    
Whereas, Employee acknowledges and agrees that, by virtue of Employee's senior
position and responsibilities with the Company, Employee has access to
Confidential Information regarding Company personnel and that Employee has
developed and/or will develop relationships with co-workers, and also that
Employee is and/or will be in a position to exert undue influence over his
co-workers, solely as a result of Employee's employment with the Company.


Whereas, Employee acknowledges the following good, valuable and sufficient
consideration Employee is receiving in exchange for Employee entering in to this
Agreement, for which Employee would not otherwise be eligible if Employee did
not execute this Agreement: (i) Employee's continued employment in good standing
as a member of the Company's senior management; (ii) Employee's right to
participate in, and continued participation in, any Company bonus or incentive
plan; (iii) Employee's eligibility under this Agreement for salary continuation
during the Non-Competition Period (as set forth in Section 5 below); (iv) to the
extent applicable, in consideration for this Agreement's superseding any prior
agreement with the Company regarding the subject matter hereof; (v) Employee's
merit salary increase on or about November 2012; and (vi) a one-time payment to
Employee in the amount of one hundred dollars.


Now, therefore, in exchange for the above consideration, Employee agrees as
follows:


1.     Devotion of Services


Employee agrees to devote his best efforts to the services of the Company in
such capacity as the Company from time to time shall direct and agrees to comply
with PAREXEL's policies, practices and Code of Business Conduct and Ethics at
all times. Employee warrants and represents that he is not subject to any
restrictive covenant (non-competition, non-solicitation, confidentiality, or
other obligation) with any third party that would prevent Employee from
performing his job duties for the Company.


2.    Confidentiality


(a) Employee agrees that he shall not at any time, without the prior written
consent of the Company, disclose or use (except in the course of his employment
with the Company and solely in furtherance of the interests of the Company and
its subsidiaries or affiliates) any confidential or proprietary information
belonging to the Company, including, but not limited to, business plans and
strategy, customer lists, pricing information, sales information, records, data,
documents, specifications, inventions, research, policies, processes, creative
projects, methods and intangible rights, trade secrets, computer software,
source code, marketing techniques and arrangements, personnel information,
information about the Company's active and prospective customers, clients, and
other business relationships, or any non-public operational, business or
financial information relating to the Company or any of its subsidiaries or
affiliates or relating to any third party (all of such information being
hereinafter collectively referred to as "Confidential Information").
Notwithstanding the foregoing, the term "Confidential Information" shall not
include information which (i) is already known to Employee prior to its
disclosure to Employee by the Company; (ii) is or becomes




--------------------------------------------------------------------------------




generally available to the public through no wrongful act of any person; (iii)
is at the time of disclosure part of the public knowledge or literature through
no action by Employee; or (iv) is received by Employee from a third party
without restriction and without any wrongful conduct on the part of such third
party relating to such disclosure. The absence of any marking or statement that
any particular information is Confidential Information shall not affect its
status as Confidential Information. Employee acknowledges and agrees that the
Confidential Information he obtains or becomes aware of as a result of his
employment with the Company is not generally known or available to the general
public, but has been developed, compiled or acquired by the Company at its great
effort and expense and that Employee is required to protect and not disclose
such information.


(b) Employee agrees that he shall not disclose any information belonging to
third parties, including, without limitation, current, former and/or prospective
customers and vendors of the Company, that is disclosed to Employee as a
representative of the Company under an obligation of confidentiality.    


(c) Employee agrees that, upon the termination of his employment for any reason,
and immediately upon request of the Company at any time, he will promptly return
(and shall not delete, destroy or modify) all property, including any originals
and all copies of any documents, whether stored on computers or in hard copy,
obtained from the Company, or any of its current, former or prospective
customers or vendors, whether or not Employee believes it qualifies as
Confidential Information.  Such property shall include everything obtained
during and as a result of Employee's employment with the Company, other than
documents related to Employee's compensation and benefits, such as pay stubs and
benefit statements. In addition, Employee shall also return any phone,
facsimile, printer, computer, or other items or equipment provided by the
Company to Employee to perform his employment responsibilities during his
employment with the Company. Employee agrees that he shall not access or attempt
to access the Company's computer systems after the termination of Employee's
employment with the Company. Employee further agrees that he does not have a
right of privacy to any communications sent through the Company's electronic
communications systems (including, without limitation, emails, phone calls and
voicemail) and that the Company may monitor, retain, and review all such
communications in accordance with applicable law.


3.    Non-Solicitation of Customers and Other Business Relations


Employee agrees that while he is employed by the Company and during the twelve
(12) months immediately following the termination of his employment
(“Non-Solicitation Period”) for any reason, whether voluntarily or
involuntarily, Employee shall not, directly or indirectly:


(a) induce or attempt to induce (including, without limitation, by soliciting
business from or performing services for), any such customer, client, supplier,
licensee or business relation of the Company with whom Employee or any of
Employee's reports interacted, or about whom Employee had access to Confidential
Information (i) to do business with any Competing Business as defined in Section
5(b) below, that provides products or services similar to or competitive with
those provided the Company, (ii) to cease doing business with the Company, (iii)
to reduce the level of business he performs with the Company, or (iv) to divert
marketing or other resources away from the Company; or


(b) in any way interfere with the relationship between the Company and any of
its customers, clients, suppliers, licensors, or other business relations.


4.    Non-Solicitation of Employees
    
    Employee agrees that while he is employed by the Company and during the
twelve (12) months immediately following the termination of his employment for
any reason, whether voluntarily or involuntarily, Employee shall not, directly
or indirectly, solicit, hire, offer employment to, or in any manner encourage
employees of the Company to leave employment with PAREXEL or otherwise violate
their obligations to the Company.


5.    Non-Competition


Employee agrees that while he is employed by the Company and during the twelve
(12) months immediately following the termination of his employment
(“Non-Competition Period”) for any reason, whether voluntarily or involuntarily,
Employee shall not directly or indirectly, as an individual, proprietor,
partner, stockholder, officer, employee, director, consultant, joint venturer,
investor, lender, or in any other capacity whatsoever:
    
(a) engage in, become financially interested in, be employed by or have any
business or professional connection with any Competing Business (as hereinafter
defined) in any country worldwide in which the Company has an office or clinical
research facility, provided, however, that Employee may own any securities of
any corporation which is engaged in such business and is




--------------------------------------------------------------------------------




publicly owned and traded but in an amount not to exceed at any one time two (2)
percent of any class of stock or securities of such corporation.


(b) For purposes of this Section 5 and throughout this Agreement, a "Competing
Business" shall mean any person, entity, or company, including any division,
department or affiliate thereof, which offers products or services (including
any new products or services being developed or researched by the Company prior
to and as of the Termination Date) in connection with the research, development
and/or commercialization of pharmaceutical products, biotechnology products
and/or medical devices, including, without limitation, clinical research;
clinical trial management; clinical pharmacology; laboratory research; data
collection, management, processing, analysis and/or reporting; biostatistics;
clinical logistics; consulting and regulatory affairs; commercialization;
reimbursement and market access; medical communication; medical imaging; and
software, electronic and technology solutions relating to the above.


(c) The Company shall pay to the Employee for the duration of the period of the
Non-Competition Period salary continuation at the rate of Employee's base salary
at the time of Employee's termination (and will not include any bonuses,
commissions, or other forms of compensation), less lawful deductions. Such
salary continuation payments will be made in accordance with the Company's usual
payroll practices. The payment of any salary continuation amounts by the Company
pursuant to this Section 5 is contingent upon Employee executing and abiding by
a separation agreement including, but not limited to, a general release of
claims against the Company, its affiliates and representatives, the form and
language of which shall be determined by the Company in its sole discretion.


(d) Notwithstanding the provisions of subparagraph 5(c) above, the Company may,
at its entire discretion, release the Employee from the non-competition
restrictions of this Section 5 at any time (whether before the commencement of
or during the Non-Competition Period), in which case its obligations to make
salary continuation payments pursuant to subparagraph 5(c) shall cease
immediately.  Such release of the non-competition restrictions of this Section 5
made by the Company, will not waive, terminate or otherwise affect any other
clauses or obligations upon the Employee under the Agreement.


(e) Any severance payments that Employee is entitled to, eligible for or does
receive under any contract with the Company or any plan sponsored by the Company
shall be offset against and reduced by any payment(s) for which Employee is
eligible under this Agreement.
6.    Developments


(a) If Employee (either alone or with others) makes, conceives, creates,
discovers, invents or reduces to practice (herein “Generates” or are
“Generated”) any Developments (as defined below), such Developments, and all of
his rights and interests therein and all of his records relating to such
Developments, shall be the sole and absolute property of the Company. Employee
shall promptly disclose to the Company each such Development and shall deliver
to the Company all of his records relating to each such Development. Employee
hereby assigns to the Company any and all rights (including, but not limited to,
any rights under patent law, copyright law and/or other similar laws in any
country) that he has or may have or may acquire in the Developments, without
further compensation. All Developments which are copyrightable works shall be
works made for hire.
(b) “Developments” means any invention, design, development, improvement,
process, software program, work of authorship, trademark or technique, whether
or not patentable or registrable under copyright or similar statutes, that (1)
are Generated while Employee is employed by the Company and relates to or is
useful in the actual or planned business of the Company or any of the products
or services being developed, manufactured, sold and/or provided by the Company,
(2) result from tasks assigned to Employee by the Company or tasks within
Employee's scope of responsibility, or (3) result from the use of premises or
property (whether tangible or intangible) owned, leased or contracted for by the
Company. Employee acknowledges that any Developments Generated during his
employment, prior to the date of this Agreement, are the sole and absolute
property of Company and the terms of this Agreement shall apply to such
Developments.


(c) Employee will, upon the Company's request, without further compensation but
at the Company's expense, during and after his employment, promptly execute
specific assignments of title to the Company and take such further acts as
requested by the Company to confirm, secure, perfect, protect, enforce and/or
transfer the Company's right, title and interest in and to such Developments.
Such acts may include, but are not limited to, Employee's execution and delivery
of documents and instruments and his assistance and cooperation in the
registration and enforcement of applicable patents, copyrights or other forms of
protection or other legal proceedings. If, at any time, Employee's cooperation
is required to enable the Company to secure, perfect, protect, enforce or
transfer its right, title or interest in any Development and Employee fails to
respond within fourteen (14) calendar days to a written request from the Company
for action sent by PAREXEL to the last address for Employee maintained by the
Company, Employee hereby appoints PAREXEL as his attorney, and grants PAREXEL
his power of attorney to execute in good faith,




--------------------------------------------------------------------------------




commercially reasonable applications, releases, assignments, or other documents
or agreements reasonably required to secure, perfect, protect, enforce or
transfer the Company's right, title or interest.
    
7.     Publications


Employee agrees that he will, no later than thirty (30) days prior to submission
for publication in any forum (including electronic and on-line), provide the
Company with copies of all writings and materials which reference PAREXEL or
otherwise relate to his employment with the Company which he proposes to publish
during his employment with the Company and within six (6) months immediately
following the termination of his employment for any reason, whether voluntarily
or involuntarily. Employee also agrees that he will remove or cause to be
removed from the writings and materials any Confidential Information (as
reasonably determined by the Company in its sole discretion) and/or any
reference to PAREXEL, upon the Company's request.
    
8.    Reasonableness


Employee agrees that the limitations set forth in this Agreement are reasonable
given the highly competitive nature of the Company's business and are required
for the Company's protection based upon numerous factors, including the
knowledge and information to which Employee will have or has had access during
Employee's employment with the Company.


9.     Injunctive Relief


Employee acknowledges that a breach of this Agreement will cause irreparable
harm to the Company that would be difficult to quantify and for which money
damages would be inadequate. As a result, Employee agrees that in the event of
such a breach or threat of such a breach the Company shall, in addition to any
other remedies available to it, have the right to injunctive relief, without the
necessity of posting a bond.


10.     Governing Law, Forum and Jury Waiver


This Agreement shall be governed by the laws of the Commonwealth of
Massachusetts without reference to its principles of conflict of laws. The
parties agree that any action or proceeding with respect to this Agreement and
Employee's employment shall be brought exclusively in the state or federal
courts in the Commonwealth of Massachusetts, and Employee voluntarily submits to
the exclusive jurisdiction over Employee's person by a court of competent
jurisdiction located within the Commonwealth of Massachusetts. The parties
hereby irrevocably waive any objection they may now or hereafter have to the
laying of venue of any such action in the Commonwealth of Massachusetts, and
further irrevocably waive any claim they may now or hereafter have that any such
action brought in said court(s) has been brought in an inconvenient forum. The
parties hereby expressly waive their right to a jury trial for any claim
relating to his rights or obligations under this Agreement. This Agreement is
intended to supplement, and not supersede, any remedies or claims that may be
available to the Company under applicable law, including any claims asserting
misappropriation of trade secrets or unfair trade practices.
    
11.     Entire Agreement


This Agreement contains all the understanding between the parties hereto
pertaining to the subject matter hereof and supersedes all undertakings,
promises and agreements, whether oral or in writing, previously entered into
between them with respect to the subject matter herein.


12.     Amendment, Modification or Waiver
    
No provision of this Agreement may be amended, or modified unless such amendment
or modification is in writing, signed by Employee and by a duly authorized
officer of the Company. No act or failure to act by the Company will waive any
right, condition or provision contained herein. Any waiver by the Company must
be in writing and signed by a duly authorized officer of the Company to be
effective.


13.     Severability


In case any one or more of the provisions contained in this Agreement shall, for
any reason, be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provisions
of this Agreement, but this Agreement shall be construed as if such invalid,
illegal, or other unenforceable provision had never been contained herein. If,
moreover, any one or more of the provisions contained in this Agreement shall
for any reason be held to be excessively broad as to duration, geographical
scope or subject, it shall be construed by limiting it and reducing it so as to
be enforceable to the extent compatible with applicable law as it shall then
appear.




--------------------------------------------------------------------------------






14.     Prior Obligations
  
(a) Employee warrants and represents to the Company that his employment by the
Company and execution and performance of this Agreement does not conflict with
any prior obligations to third parties, and Employee agrees that he will not
disclose to the Company any proprietary information of any former or concurrent
employer, unless consented to by such employer. Any violation of this Section
14(a) by Employee may result in the immediate termination of his employment with
the Company.


(b) Employee warrants and represents to the Company that he does not own or
control and will not own or control while he is employed by the Company, any
right, title or interest in any invention, design, development, improvement,
process, software program, work of authorship, trademark or technique, whether
or not patentable or registrable under copyright or similar statutes, that
relates in any manner to, or is useful in, the actual or planned business or
products of the Company or relates in any manner to, or is useful in, its actual
or anticipated research and development of the Company. If, in contravention of
the foregoing, any invention, design, development, improvement, process,
software program, work of authorship, trademark or technique exists, Employee
grants to the company a perpetual, paid up, worldwide license to such invention,
design, development, improvement, process, software program, work of authorship,
trademark or technique.


15.     Debarment/Exclusion
    
Employee hereby certifies to the Company that, as provided in Section 306(a) and
Section 306(b) of the U.S. Federal Food, Drug and Cosmetic Act (21 U.S.C. §
335a(a) and 335a(b)) and/or under any equivalent law within or outside the
United States, he has not in the past been and/or is not currently (or
threatened to be or subject to any pending action, suit, claim investigation or
administrative proceeding which could result in him being) (i) debarred or (ii)
excluded from participation in any federally funded healthcare program or (iii)
otherwise subject to any governmental sanction in any jurisdiction (including
disqualification from participation in clinical research) that would affect or
has affected Employee's ability to perform his obligations under this Agreement
or his employment or prevent him from working for the Company in any capacity in
any jurisdiction. Employee hereby confirms that he is not on any of the
following exclusion lists: (a) Food and Drug Administration Debarment List; (b)
General Services Administration Excluded Parties List System; or (c) Office of
Inspector General List of Excluded Individuals/Entities. Employee warrants and
represents to the Company that he will notify the Company immediately if any of
the foregoing occurs or is threatened and that the obligation to provide such
notice will remain in effect following the termination of his employment with
PAREXEL for any reason, voluntary or involuntary. Any violation of this section
by Employee may result in the termination of his employment with the Company.
Immediately upon the request of the Company at any time, Employee will certify
to the Company in writing his compliance with the provisions of this section.


16.     Miscellaneous


(a) Nothing in this Agreement shall be construed as constituting a commitment,
guarantee, agreement or understanding of any kind or nature that the Company
shall continue to employ Employee, and the Agreement shall not affect in any way
the right of the Company to terminate the employment of Employee at any time and
for any reason. By Employee's execution of this Agreement, Employee acknowledges
and agrees that Employee's employment is "at will."


(b) Employee's obligations hereunder shall continue in full force and effect in
the event that Employee's job title, responsibilities, work location or other
conditions of his employment with the Company change subsequent to the execution
of the Agreement, without the need to execute a new Agreement.


(c) Employee's obligations hereunder to the Company shall apply equally to any
of the Company's current and future subsidiaries, affiliates, divisions,
successors and assigns for which Employee performs services or about or from
which Employee has access to Confidential Information. The Company may assign
this Agreement to any subsidiary, affiliate, successor, or any entity acquiring
all or substantially all of the assets of the Company.


(d) Employee's obligations hereunder shall survive the termination of his
employment with PAREXEL for any reason, voluntary or involuntary.
  
(e) If Employee breaches or threatens to breach any of the covenants set forth
in this Agreement, he agrees to pay all reasonable costs (including reasonable
attorneys' fees) incurred by the Company in establishing that breach, squelching
that threat to breach, seeking injunctive relief, and/or in otherwise enforcing
any of the covenants or provisions of this Agreement.


(f) This Agreement supersedes and replaces any other agreement between Employee
and the Company relating to or concerning the provisions set forth herein.




--------------------------------------------------------------------------------






(g) In the event that Employee breaches any of the provisions of Sections 3, 4
or 5 of this Agreement, to the extent permitted by law, the Non-Solicitation
Period and/or Non-Competition Period (as applicable) shall be tolled until such
breach has been duly cured.


(h) Employee agrees to provide a copy of this Agreement to any subsequent
employers or prospective employers during the Non-Solicitation Period and/or
Non-Competition Period. Employee specifically authorizes the Company to notify
any subsequent employers or prospective employers of Employee of the
restrictions on Employee contained in this Agreement and of any concerns the
Company may have about actual or possible conduct by Employee that may be in
breach of this Agreement. Employee agrees to promptly notify the Company of any
offers to perform services, any engagements to provide services, and/or actual
work of any kind, whether as an individual, proprietor, partner, stockholder,
officer, employee, director, consultant, joint venturer, investor, lender, or in
any other capacity whatsoever during the Non-Competition Period. Such notice
must be provided prior to the commencement of any such services or work.


    (i) This Agreement may not be changed orally, but only by a writing signed
by the party against whom enforcement of any such change is sought. It is agreed
that a waiver by either party of a breach of any provisions of this Agreement
shall not operate or be construed as a waiver of any subsequent breach by the
same party.


    Intending to be legally bound hereby, Employee has signed this Agreement
under seal, as of the date set forth below under his signature:
    
EMPLOYEE                     PAREXEL International Corporation


/s/ Joseph C. Avellone                 /s/ Douglas A. Batt
Name: Joseph C. Avellone                Name: Douglas A. Batt        
Title: Senior Vice President and General Counsel


Date: November 6, 2012             Date: November 6, 2012    




